Exhibit 10.14

 

COMMERCIAL SUBLEASE AGREEMENT

 

THIS COMMERCIAL SUBLEASE AGREEMENT (the "Commercial Sublease Agreement" or
"Sublease"), made on this 14th day of August 2014 by and between Diego Pellicer
Worldwide Inc. a Delaware Corporation, having an address at 3496 Fairview Way,
West Linn, OR 97068 ("Sublessor") and DPCO, Inc a Colorado Corporation, having
an address at 1 South Harrison Street, Denver, CO 80209 ("Sublessee").

 

WHEREAS, on the 14th day of August, 2014, Sublessor has entered into a
commercial lease agreement with the Lessor (M&S, LLC) for a period starting from
August 14th, 2014 and ending on June 30, 2018 (the "Master Lease"). A copy of
the Master Lease Agreement is attached hereto; and

 

WHEREAS, Sublessee and Sublessor wish to enter into this Commercial sublease
Agreement, where under the Sublessor will sublease the Premises to Sublessee.

 

Premises:

 

Subject to the terms and conditions of this Agreement, Sublessor hereby
subleases to Sublessee, and Sublessee hereby subleases from Sublessor, the
following Premises:

 

● Building and property addressed as 755 South Jason Street, Denver, Colorado,
80223 and described as a +/- 15,000 square foot warehouse-type structure, (the
"Premises").

 

Term:

 

The term of this Commercial sublease shall commence on the 14th day of August,
2014 and shall continue until the 30th of June, 2018.

 

Sublease:

 

This Commercial Sublease Agreement will be subject to the remaining terms and
conditions contained in the Master Lease. In such an event, the terms of this
Commercial Sublease Agreement shall control over the Master Lease. The Sublessee
hereby fully agrees acknowledges and agrees to perform all of the Sublessor's
duties and obligations under the Master Lease.

 

Rent*:

 

For the term of this Agreement, the Sublessee shall pay to Sublessor the base
rental of $32,875 per month. The monthly payment shall be due in advance on the
first day of each calendar month at the following address 3496 Fairview Way,
West Linn, OR 97068, or at such other place designated by written notice from
Sublessor.

 

*Additional Rent: Property and personal property taxes, building casualty and
persona] property insurance, and wastewater taxes are due each month as
additional rent to Sublessor.

 



 

 

 

Late Charges:

 

Any rent payment not made by the fifth day of the month shall be considered
overdue and in addition to Sublessor's other remedies, Sublessor may levy a late
payment charge equal to five percent (5%) per month on any overdue amount.

 

Rent Payments and Security Deposit:

 

Prior to taking possession of the Premises, Sublessee shall pay first month's
rent, the last two months' rent, and a two month security deposit in the amount
of $164,375 (One Hundred Sixty Four Thousand Three Hundred and Seventy Five
Dollars) for the full and faithful performance by the Sublessee of all the terms
of this Commercial Sublease. The security deposit will be refunded to Sublessee
after the expiration of this sublease, provided the Sublessee has fully and
faithfully carried out all of its obligations under this Agreement.

 

Sublessor agrees to notify Sublessee in writing on any notices received by
Sublessor from landlord, including but not limited to a breach of Master Lease.
Sublessor agrees that Sublessee has the right to cure said breach, and offset
the cost of said cure from payments due Sublessor.

 

Utilities:

 

Sublessee shall pay directly for all utilities, services and charges provided to
the premises, including any and all deposits required.

 

Parking Space:

 

Sublessee is assigned parking as follows: all on Property.

 

Use:

 

If consistent with City of Denver zoning requirements, Sublessee shall use the
premises for licensed medical/retail marijuana growing, medical/retail
processing (MIPS) and medical/retail center purposes only, and for no other
purpose without Sublessor's prior written consent. Notwithstanding the forgoing,
Sublessee shall not use the Premises for the purposes of storing, manufacturing
or selling any explosives, flammables or other inherently dangerous substance,
chemical, thing or device.

 

Quiet Enjoyment:

 

Sublessor covenants and warrants that upon performance by Sublessee of its
obligations hereunder, Sublessor will keep and maintain Lessee in exclusive,
quiet, peaceable and undisturbed and uninterrupted possession of the Premises
during the term of this sublease.

 



2

 

 

Repairs:

 

Sublessee shall at its own expenses make all necessary repairs to the Premises.
Such repairs shall include routine repairs of floors, walls, ceilings, and other
parts of the Premises damaged or worn through normal occupancy, except for major
mechanical systems or the roof, subject to the obligations of the parties
otherwise set forth in this Sublease.

 

Default and Termination:

 

The occurrence of any one or more of the following events shall constitute a
default and breach of this Sublease by Sublessee:

 

  A.Sublessee failing to pay Base Rent or Additional Rent within Ten (10) days
of its due date;        B.Sublessee failing to make any other payments required
to be made by Sublessee when due, where such failure shall continue for a period
of seven (7) calendar days following notice from Sublessor to Sublessee;       
C.Sublessee failing to perform or keep any of the other terms, covenants and
conditions herein contained for which it is responsible, and such failure
continuing and not being cured for a period of thirty (30) calendar days after
notice from Sublessor or if such default is a default which cannot be cured
within a 30 calendar day period, then Sublessee's failing to commence to correct
the same within said 30 calendar day period and thereafter failing to prosecute
the same to completion with reasonable diligence; If the default occurs due to
order or citation by the governing authority having jurisdiction over the
premises, whether such default or order is issued to the Sublessor or to the
Sublessee, the time for cure shall conform to the time granted by such governing
authority, including any time granted by any tribunal.        D.Sublessee being
adjudicated as bankrupt or insolvent or filing in any court a petition in
bankruptcy or for reorganization or for the adoption of an arrangement under the
Bankruptcy Act (as now or in the future amended) or the filing of an involuntary
bankruptcy against Sublessee unless said involuntary bankruptcy is terminated
within thirty (30) calendar days from the date of said filing, or Sublessee
filing in any court for the appointment of a receiver or trustee of all or a
portion of Sublessee's property or there being appointed a receiver or trustee
for all or a portion of Sublessee's property, unless said receiver or trustee is
terminated within thirty (30) calendar days from the date of said appointment;
Sublessee making any general assignment or general arrangement of its property
for the benefit of its creditors.        E.If there is a breach or default of
any provision of the Revolving Line of Credit Promissory Note or the Licensing
Agreement, this sublease shall be in default.

 

In the event of an occurrence of default as set forth above and not being cured
for a period of thirty (30) calendar days after notice from Sublessor, Sublessor
shall have the right to terminate this Sublease and end the term hereof by
giving to Sublessee written notice of such termination.

 



3

 

 

Quiet Enjoyment:

 

Sublessor covenants and warrants that upon performance by Sublessee of its
obligations hereunder, Sublessor will keep and maintain Lessee in exclusive,
quiet, peaceable and undisturbed and uninterrupted possession of the Premises
during the term of this sublease. Re-enter and take possession of the Premises
or any part thereof and repossess the Premises. In the event of a termination of
lease as a result of default, Sublessee shall pay to Sublessor damages including
repossession costs, brokerage commissions, legal expenses, attorneys' fees,
expenses of employees, alteration costs and expenses of preparation of such re
letting. Any Late Payment shall bear a penalty of $200.00.

 

Upon the expiration or earlier termination of this Agreement, Sublessee shall
return the Premises to Sublessor in good repair, condition and working order,
ordinary wear and tear resulting from proper use thereof alone excepted.

 

Indemnity:

 

Sublessee shall indemnify Sublessor against, and hold Sublessor harmless from,
any and all claims, actions, suits, proceedings, costs, expenses, damages and
liabilities, including reasonable attorney's fees and costs, arising out of,
connected with, or resulting from Sublessee's use of the Premises, including
without limitation the manufacture, selection, delivery, possession, use,
operation, or return of the Premises.

 

Assignment and Subletting:

 

The Sublessor hereby authorizes and consents for the Premises to be sublet by
Sublessee DPCO Denver, LLC, DPCO Jason, LLC, DPCO Brighton, LLC and/or DPCO
Colfax, LLC (the "Third Sublessee"); however Sublessee shall remain responsible
for all terms and conditions of this Sublease. Third Sublessees must meet all
other requirements of this Sublease and shall be liable for all conditions,
covenants and agreements in the Master Lease.

 

Sublessee does not have the right to sublet premises to any other party, other
than stated above.

 

The Sublessee acknowledges it must be licensed by both the City of Denver's
Department of Excise & Licenses, and the State of Colorado's Marijuana
Enforcement Division. Sublessee must keep said licenses current and remain in
good standing. In the event Sublessee receives disciplinary or violation notice,
said notice must be submitted to Sublessor within 3 days of receipt. Should
Sublessee receive notice from City of Denver's Department of Excise or State of
Colorado's Marijuana Enforcement Division, requiring operations to cease,
Sublessee will cease operations immediately, or Sublessee will be in default of
Sublease.

 



4

 

 

Best Business Practices:

 

Sublessee acknowledges that it must adhere to the following standards for
compliance and cultivation:

 

Compliance:

 

The Sublessee must at all times comply with the following guidelines, failure to
do so will be considered a default under the terms and conditions of this
Sublease.

 

  ● Preventing the distribution of marijuana to minors;   ● Preventing revenue
from the sale of marijuana from going to criminal enterprises, gangs, and
cartels;   ● Preventing the diversion of marijuana from states where it is legal
under state law in some form to other states;   ● Preventing state-authorized
marijuana activity from being used as a cover or pretext for the trafficking of
other illegal drugs or other illegal activity;   ● Preventing violence and the
use of firearms in the cultivation and distribution of marijuana;   ● Preventing
drugged driving and the exacerbation of other adverse public health consequences
associated with marijuana use;   ● Preventing the growing of marijuana on public
lands and the attendant public safety and environmental dangers posed by
marijuana production on public lands; and   ● Preventing marijuana possession or
use on federal property.

 

The Sublessee must provide proof of the following information to Sublessor.

 

  ● Business is duly licensed and registered with the State.   ● Provide
application (and related documentation) submitted by the business for obtaining
a state license to operate its marijuana-related business.   ● Description of
the activity for the business, including the types of products to be sold and
the type of customers to be served (e.g., medical versus recreational customers)
  ● The business, its owner(s), manager(s), or other related parties are not, or
have not been, subject to an enforcement action by the state or local
authorities responsible for administering or enforcing marijuana-related laws or
regulations.   ● The owner(s) or manager(s) of a marijuana-related business
reside in the state in which the business is located.

 

Ventilation and Odor Control:

 

  ● The pungent odor from marijuana cultivation operations is objectionable to
many people. Offensive odors can easily migrate in and around the marijuana
cultivation site and some strains produce odors that are detectable in the
surrounding neighborhood as well as adjacent tenants,   ● It is imperative to
properly design the ventilation system, taking into consideration the square
footage and number of plants. A properly sized, installed and maintained
ventilation system can help resolve two issues. Firstly, having the grow rooms
properly balanced will inhibit odors from escaping. Secondly, the addition of a
dehumidifying system to control mold and pathogen growth should be considered.
Ideally, humidity to control molds should be set under 50%. Contact a reputable
HVAC contractor for assistance with these design elements.   ● Three (3) odor
control technologies have shown promise with controlling odors from grow
operations.

 



5

 

 

Activated Carbon Filtration - This technique involves forcing the air
circulating within the HVAC system through an activated carbon filter in order
to filter out odors and pathogens that may pose a public health risk. This
method is highly effective and can be used in combination with other
technologies such as an electrostatic precipitator.

 

  ● The size and layout of the cultivation operation will determine the
requirements for the carbon filtration system. Larger scale operations will
require the use of larger fans and more carbon and will typically increase the
requirements of existing HVAC systems. In addition, as filters age and the
activated carbon becomes clogged with impurities, it will be necessary to
replace the carbon; filters should typically be replaced per the manufacturers
recommendation. In addition, the dust collector "sock" associated with the
carbon filter should be changed out every 6-8 months for proper air flow.   ●
Carbon filtration is the least energy intensive of the three technologies. In
most cases, the energy required to run the filtration system is already
accounted for in the air handling and exchange system. The excess energy
necessary to force air through the filter is negligible and, depending on the
size of the discharge and intake, often only slightly alters the speed of the
exchange. The use and disposal of the filters creates the most physical waste;
however, the carbon can typically be regenerated for reuse.

 

Negative Ion Generation - These machines, sometimes called electrostatic
precipitators, will use a negative charge to attract positively charged
particles in the air. The charged particles are attracted to the metal filters,
which over time, will become concentrated with particles and require cleaning
with water on a regular basis. In some cases this technology has been shown to
work.

 

  ● The negative ion generators can improve indoor air quality to a greater
degree than some of the other technologies. The environmental impact of this
technology is also dependent upon size and use. They are typically powered by a
single wall outlet and can run 24 hours a day, 7 days a week. They will also
need to be cleaned which usually requires removing the metal panel and washing
it to remove the particles. Otherwise, they require very little maintenance and
their energy consumption is typically negligible and lower than many fans.

 



6

 

 

Ozone Generators - Ozone can be extremely effective at breaking down odors and
other contaminants. Potential problems with ozone originate with the molecule's
destructive tendencies. Ozone is an effective sterilizer; however, excessive
and/or unmonitored use has been shown to damage or even destroy crops and can
cause lung irritation.

 

  ● Although ozone degrades quickly, the output of the gas can be an indoor
environmental hazard to both the people and the plants. Release of the gas
outside can also have varying local effects depending on the time of day,
concentration, and disbursement factors associated with the location and
weather. The major impact will come from energy consumption.

 

Masking Agents - There are also odor masking equipment that can be used for
temporary localized odor control. This method is not recommended to control
odors alone.

 

  ● A preventative maintenance and replacement plan should be established for
any of theses systems to ensure optimum operation and continuous odor control.

 

Energy Consumption

 

  ● Energy efficient lighting such as compact fluorescent lights (CFLs), may be
a great alternative to incandescent bulbs in many applications; however, they
may not provide the proper growing spectrum for your plants. High efficiency
CFLs or LEDs should be used whenever possible in non-grow spaces, such as
offices and restrooms. In addition, when installing new electrical equipment,
use products with the Energy Star seal whenever feasible. Always have a licensed
electrical contractor install electrical equipment and lighting to ensure safe
wiring and adherence to local building code requirements.   ● Another option to
off-set your energy usage is to purchase Windsource from Xcel Energy or carbon
off-sets through Climate Trust or The Carbon Fund.

 

Water Quality and Conservation

 

  ● Although water covers nearly three quarters of the earth, less than one
percent is clean fresh water. Therefore, it is critical that we conserve and
protect this valuable resource. Never dispose of anything in the outside storm
drains. Keep areas surrounding dumpsters free of debris and wastes. Remember,
"nothing in the storm drain but stormwater". To help with water conservation,
educate staff on turning off the water while washing hands and equipment,
installing low-flow aerators on faucets, and retrofitting toilets to low flow
models.

 



7

 

 

Other Standard Practices

 

  ● Ensure safe disposal of fertilizers, insecticides, plant growth regulators,
and other chemicals. Buy only what you need and store in a safe place and clean-
up spills immediately. Refer to the Material Safety Data Sheet for disposal
requirements.   ● Currently there are no pesticide products that are registered
or labeled for use on medical marijuana. The application of a pesticide to a
plant that is not on the pesticide label is a violation of federal and state
pesticide laws.   ● Effective July 1, 2011, section 12-43.342.200 of the of the
Colorado Revised Statute in part requires that medical marijuana waste must be
rendered unusable prior to leaving the facility by grinding and incorporating
the material with non-consumable solid wastes such as food waste, soil or other
compostable materials. Composting unusable plant material and soils provides a
valuable opportunity to create nutrient rich soil to stimulate healthy plant
growth. MMJ Regulation.pdf   ● Provide shower facilities to employees to use
before and after work to reduce the introduction of potentially harmful molds,
mildew and bacteria to the plants, workers and their families.

 

Severability:

 

If any part or parts of this Agreement shall be held unenforceable for any
reason, the remainder of this Agreement shall continue in full force and effect.
If any provision of this agreement is deemed invalid or unenforceable by any
court of competent jurisdiction, and if limiting such provision would make the
provision valid, then such provision shall be deemed to be construed as so
limited.

 

Entire Agreement:

 

This Agreement constitutes the entire agreement between the parties and
supersedes any prior understanding or representation of any kind preceding the
date of this Agreement. There are no other promises, conditions, understandings
or other agreements, whether oral or written, relating to the subject matter of
this Agreement. This Agreement may be modified in writing and must be signed by
both parties.

 

Governing Law:

 

This Agreement shall be governed by and construed in accordance with the laws of
the state of Colorado.

 



8

 

 

Notices:

 

Any Notice and other communications which either party desires to give the
other, may be given either personally or by post through certified mail, to the
following address:

 

Sublessor: Sublessee: Diego Pellicer Worldwide lnc. DPCO, Inc 3946 Fairview Way
1 S Harrison Street West Linn, OR 97068 Denver, CO 80209

 

Waiver:

 

The failure of either party to enforce any provisions of this Agreement shall
not be deemed a waiver or limitation of that party's right to subsequently
enforce and compel strict compliance with every provision of this Agreement. The
acceptance of rent by Sublessor does not waive Sublessor's right to enforce any
provisions of this Agreement.

 

If Colorado or Denver laws or regulations, or Federal notices or prosecution,
prohibit a Subtenant's operation of a marijuana operation at this location
during the term of this

 

Sublease or if a governmental notice is delivered to Landlord, Sublessor or
Sublessee which requires the cessation of marijuana cultivation or infusion on
the Premises,

 

Landlord, Sublessor or Sublessee may terminate this Sublease with no penalties
and Sublessee shall vacate the Premises within 30 days, if it cannot be cured,
and any deposits and prepaid rent shall forthwith be returned by Sublessor to
Sublessee.

 

If Premises' location or subtenant's subleases, licenses or operations is not
approved, issued and/or licensed by the Marijuana Enforcement Division, City of
Denver Zoning and/or City of Denver Excise and License Department, Sublessee may
terminate this Sublease and this Sublease will become null and void without
penalty, any deposits, prepaid rent payments shall forthwith be returned by
Sublessor to Sublessee. Any rents already paid will be retained by Sublessor.

 

This Sublease may be executed in counterparts, all of which shall collectively
be considered the original. A facsimile signature shall be sufficient and shall
constitute an original signature for all purposes.

 



9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the day
and year first written above.

 

AGREED TO this 15th day of August, in 2014, by:

 

Sublessor:   Sublessee: Diego Pellicer Worldwide Inc.   DPCO, Inc       /s/
Ronald Throgmartin   /s/ Neil Demers Ronald Throgmartin   Neil Demers

 

 

10



 

 

 